January 14, 1998
Dear State Health Official:
The Department of Health and Human Services is writing to provide States
with information regarding the existing authority under the new Title XXI of
the Social Security Act to meet the health care needs of immigrant children.
As you know, the Children's Health Insurance Program (CHIP) represents a
historic opportunity to meet the health care needs of uninsured, low-income
children. The Department wants to ensure that immigrant children benefit
from this new program to the maximum extent possible under the law.
Current Population Survey data from 1995 showed that 51.7 percent of poor,
foreign born persons were uninsured, compared to 26.4 percent for native
born Americans. This letter explains how health care for immigrant children
and children born in the U.S. to immigrant parents may be improved through
CHIP.
We have determined that Title XXI health insurance coverage meets the
definition of a Federal, means-tested public benefit. Therefore, its health
insurance coverage cannot be made available to certain immigrant children.
States may not segregate their CHIP expenditures to convert a portion of
the program into a fully State funded, means-tested program in order to
circumvent the restrictions established by the Personal Responsibility and
Work Opportunity Reconciliation Act of 1996 (PRWORA), which banned
certain immigrants from receiving Federal means-tested public benefits for
their first 5 years in the country.
Nevertheless, you should be aware that several groups of legal immigrant
children are eligible for the full range of benefits provided under CHIP. In
addition to providing insurance coverage to eligible immigrant children,
States may use a limited amount of CHIP funds for expenditures other than
health insurance assistance to conduct targeted outreach and health services
initiatives in communities that include substantial numbers of immigrant
children. Further guidance on these issues is provided below:

Eligible "Immigrant" Children
PRWORA did not change longstanding law providing that any child born in
the United States is a citizen. Census data from 1996 found that there are 9.9
million children born in the U.S. to an immigrant parent. These children are
U.S. citizens and are subject to the same criteria and procedures to determine
eligibility for public programs as any other U.S. citizen.

Additionally, there are certain other categories of immigrant children
who may be eligible for both Medicaid and CHIP due to exemptions
from the restrictions in PRWORA. They include:
●

All legal immigrant children who were in the U.S. before August 22,

1996,
Refugees, asylees, and certain Cuban, Haitian and Amerasian
immigrants,
●
Unmarried, dependent children of veterans and active duty service
members of the Armed Forces, and
●
Legal immigrants arriving on or after August 22, 1996, and in
continuous residence for 5 years. (Earliest eligibility for this group is August
22, 2001. Also, their sponsor's income and resources will be taken into
account in determining their eligibility for those who have signed legally
binding affidavits of support.)
●

Moreover, although Medicaid is classified as a "designated Federal
program" under PRWORA, meaning States may deny benefits to qualified
aliens other than those listed above, States may not deny benefits to
otherwise qualified and eligible aliens under Title XXI. Accordingly, after
the expiration of the 5 year period beginning with the date of the alien's
entry to the United States, qualified alien children will be eligible for
coverage under a Title XXI CHIP program if they meet the other eligibility
requirements for that program.

Outreach

In order to facilitate the enrollment of eligible children, States may choose to
target outreach activities toward low-income communities with high
concentrations of immigrants. Given the significant numbers of low-income
children residing in immigrant communities who are uninsured and qualify
for Federal public benefits, targeting outreach to such communities is part of
an effective outreach strategy. Funding is authorized in Title XXI for
outreach to families of children likely to be eligible for benefits under Title
XXI or under other public or private health coverage programs, to inform
these families of the availability of the State program, and to assist them in
enrolling their children when appropriate. Uninsured, low-income children
found to be ineligible for CHIP or Medicaid coverage should be referred to
other sources of health benefits coverage such as private, charitable
insurance programs and safety net providers in their area, to the extent
available.

Health services initiatives
Additionally, at the State's option, low-income, immigrant communities,
including the temporary communities of migrant and seasonal farm
workers, can be targeted for health services initiatives. Title XXI,
authorizes CHIP funds to be used for "expenditures for health services
initiatives... for improving the health of children (including targeted low
income children and other low income children)."
The legislation further indicates that these initiatives may benefit the health
of all low income children, including but not limited to children eligible to
receive services under Title XXI. Therefore, health services initiatives such
as health education activities, school health programs and direct services
(such as newborn hearing screening and lead testing programs), could be
targeted to low-income immigrant communities. Both qualified and nonqualified immigrants may benefit from health services initiatives if
such initiatives promote child health in a targeted county, community, or
school. (It is important to note that except in States granted waivers,
expenditures for health services initiatives, together with outreach,
administrative costs, and other child health assistance, are subject to a 10
percent limit as set forth in section 2105(c)(2)(A).)

We hope that this information will help your State achieve the goal of
providing access to comprehensive health care for all vulnerable children.
Thank you for your continued efforts toward achieving this goal. If you
have any further questions, please contact Marty Svolos at (410) 7864582.

Sincerely,

Sally K. Richardson
Director
Center for Medicaid and State Operations
Health Care Financing Administration

Claude Earl Fox, M.D., M.P.H.
Acting Administrator
Health Resources and Service Administration

cc: Governor's Offices All HCFA Regional
Offices All PHS Regional Offices
Ms. Lee Partridge Director Health Policy
Unit American Public
Welfare Association
Ms. Jennifer Baxendell - Senior Policy Analyst Human Resources Group National Governor's Association
Ms. Joy Wilson Director, Health
Committee National
Conference of State
Legislatures

